Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , is a CON of 16/358,255 and claims 1-20 are pending.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “400”.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (a) “a first media player that robotically actuates in a plane parallel to the row on a first side of the rack to an access position associated with each storage cartridge in the first subset; and a second media player that robotically actuates in a plane parallel to the row on a second side of the rack opposite to the first side of the rack to an access position associated with each storage cartridge in the second subset,” as recited in claim 16; (b) “wherein the first media player provides storage access to odd-numbered storage cartridges in the row and the second media player provides storage access to even-numbered storage cartridges in the row,” as recited in claim 17; (c) “wherein the first media player is adapted to access each one of the storage cartridges in the first subset without moving the storage cartridges from original fixed positions within the rack,” as recited in claim 18; (d) “wherein each of the first media player and the second media player include end effector elements,” as recited in claim 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claim 10 is objected to because of the following informalities:  (a) claim 10, line 3, the phrase “in rack” should be amended to “in a rack” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) Claims 2 (and similarly for claim 3), reference to “corresponding internal magnetic actuator component” is vague as it it not readily apparent if this structure is the same or different than the “”corresponding interconnect ports” recited in claim 1.  Clarification is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3, 12 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2, 11, respectably. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claims 2, 11 be found allowable, claims 3, 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-4, 10-13, 16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 14-15 of U.S. Patent No. 10,818,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
More specifically, claim 7 of the Patent recites: “A system comprising: a data storage library including multiple storage cartridges arranged in a rack; a media player including actuation mechanics adapted to move the media player along a plane relative to a fixed subset of the multiple storage cartridges in the rack to an access position for a target storage cartridge, the media player adapted to selectively couple with and provide access to data stored on the target storage cartridge without moving the target storage cartridge from an original fixed position within the rack, wherein the media player includes end effector elements actuatable toward the in the rack to position at least one external magnetic actuator component of the media player relative to a corresponding internal magnetic actuator component of the target storage cartridge to drive at least one of a spindle motor and a voice coil motor.” 
*Note also that claim 7 is a dependent claim which directly depends from claim 1.
Claim 1 of the instant application recites: “A system comprising: a data storage library including multiple storage cartridges arranged in a rack; a media player including actuation mechanics adapted to move the media player along a plane relative to a fixed subset of the multiple storage cartridges in the rack to an access position for a target storage cartridge, wherein the media player includes end effector elements actuatable toward the target storage cartridge to mate with corresponding interconnect ports of the target storage cartridge.”
The additional and/or difference in claim language has been highlighted in bolded and italicized text.  It is noted that the language of the Patent, i.e., “in the rack to position at least one external magnetic actuator component of the media player relative to a corresponding internal magnetic actuator component of the target storage cartridge to drive at least one of a spindle motor and a voice coil motor,” encompasses more than the application claim language of “to mate with corresponding interconnect ports of the target storage cartridge.”
Further claim 2 (and claim 3 as being identical to claim 2) recites “wherein the end effector elements are actuatable to position at least one external magnetic actuator component of the media player relative to a corresponding internal magnetic actuator component of the target storage cartridge to drive at least one of a spindle motor and a voice coil motor,” which language is also recited in claim 7 of the Patent, and thus claims 2 & 3 are rejected under the same grounds.
claim 14 of the Patent recites: “A method comprising: identifying a physical location of a storage device targeted by a data access command, the storage device residing in an enclosure including multiple storage devices; and actuating a media player along a plane relative to a fixed subset of the multiple storage devices in the enclosure to an access position for the target storage device, the media player adapted to selectively couple with and provide access to data stored on the target storage device without moving the target storage device from an original fixed position within the enclosure, wherein the media player includes end effector elements and the method further comprises: actuating the end effector elements toward the target storage device to position at least one external magnetic actuator component of the media player relative to a corresponding internal magnetic actuator component of the target storage device.”
*Note also that claim 14 is a dependent claim which directly depends from claim 8.
Claim 10 of the instant application recites: “A method comprising: identifying a physical location of a storage cartridge targeted by a data access command, the storage cartridge residing in rack including multiple storage cartridges; and actuating a media player along a plane relative to a fixed subset of the multiple storage cartridges in the rack to an access position for a target storage cartridge of the multiple storage cartridges, the media player including end effector elements that actuate toward and mate with corresponding interconnect ports of the target storage cartridge.”
The additional and/or difference in claim language has been highlighted in bolded and italicized text.  It is noted that the language of the Patent, i.e., “to position at least one external magnetic actuator component of the media player relative to a corresponding internal magnetic actuator component of the target storage device,” encompasses more than the application claim language of “and mate with corresponding interconnect ports of the target storage cartridge.”
Still further, claim 11 (and claim 12 as being nearly identical to claim 11) recites “wherein the end effector elements are actuatable to position at least one external magnetic actuator component of the media player relative to a corresponding internal magnetic actuator component of the target storage cartridge to drive at least one of a spindle motor and a voice coil motor,” which language is also recited in claim 14 of the Patent, and thus claims 11 & 12 are rejected under the same grounds.
Still further, claim 6 of the Patent, recites: “A system comprising: a data storage library including multiple storage cartridges arranged in a rack; a media player including actuation mechanics adapted to move the media player along a plane relative to a fixed subset of the multiple storage cartridges in the rack to an access position for a target storage cartridge, the media player adapted to selectively couple with and provide access to data stored on the target storage cartridge without moving the target storage cartridge from an original fixed position within the rack, wherein the rack includes a number of substantially identical storage cartridges, a first subset of the substantially identical storage cartridges in a row facing a first direction to facilitate coupling with the media player on a first side of the rack and a second subset of the substantially identical storage cartridges in the row facing a second opposite direction to facilitate coupling with a second media player on a second side of the rack.”
While claim 16 of the application recites: “A system comprising: a data storage library including a rack supporting a number of storage cartridges, a first subset of the storage cartridges in a row facing a first direction and a second subset of the storage cartridges in the row facing a second opposite direction; a first media player that robotically actuates in a plane parallel to the row on a to an access position associated with each storage cartridge in the first subset; and a second media player that robotically actuates in a plane parallel to the row on a second side of the rack opposite to the first side of the rack to an access position associated with each storage cartridge in the second subset.”
The additional and/or difference in claim language has been highlighted in bolded and italicized text.  It is noted that the language of the Patent, i.e., “to facilitate coupling” is equivalent language to the application claim language of “to an access position.” 
Additionally, claim 18 recites: “wherein the first media player is adapted to access each one of the storage cartridges in the first subset without moving the storage cartridges from original fixed positions within the rack,” which is encompassed by the language recited in claim 1/6, supra, and is thus rejected under the same grounds.

Allowable Subject Matter
Claims 5-9, 14-15, 17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
September 8, 2021